number release date t sens byeho ado uil org num datel local person to contact identification_number contact telephone number in reply refer to te_ge review staff ein num last date for filing a petition with the tax_court dear u this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons has not been operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 you are not a charitable_organization within the meaning of sec_1_501_c_3_-1 you have a substantial nonexempt purpose you are operated for private benefit and your earnings inure to the benefit of private individuals based upon the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code prospectively to datel contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending datel and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to internal_revenue_service taxpayer advocates office local taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours r c johnson director eo examinations department of the treasury internal_revenue_service te_ge eo town country commons chesterfield mo government entities division dore feloruaty x uil org name of organization num ein number org taxpayer_identification_number num form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear taxpayer we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at local taxpayer_advocate if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely r c johnson director eo examinations enclosures publication publication report of examination letter catalog number 34809f form 886-a name of taxpayer explanation of items schedule or exhibit no year ended issue whether the operation of a license fee office as the primary activity of referred to as taxpayer’ lessen the burdens of government and therefore meets the definition of charitable as described in sec_501 -1 d of the income_tax regulations hereinafter facts hereinafter referred to as taxpayer’ submitted form_1023 application_for recognition of exemption under sec_501 of the internal revenue code’ signed by its secretary treasurer on october october the application was received by the internal_revenue_service on the taxpayer provided the following in response to the information about its activities and operations requested at part il question of form the corporation was formed by the members of the dedicated to raise funds to be used principally to provide support to disadvantaged neighbors of as a separate organization one means of obtaining funds for this charitable endeavor was to obtain funds from the the state provides a fee to the corporation in exchange for the corporation to state process license applications for local residents in the area this is a non-commercial process which provides clerical support to the state the state provides procedures and materials it is a quasi- governmental function and does not operate in a competitive environment fee rates to local residents are set solely by the state the corporation can have funds from this fund-raising only if they manage in such a manner to process the application efficiently a member or members of as members of this organization must sign the agreement with the state all of the management of the organization is performed by members on a volunteer basis none of the members receive compensation in any fashion other state functions are housed and handled by the state at the same location the taxpayer provided the following in response to the information about its current and anticipated financial support requested at part il question of form the state necessary to process licenses under certain state licensing laws provides the organization a fee for performing the initial stages of the paper work the organization will also accept charitable_contributions from individuals or corporations who are not members of but no formal program is envisioned to do this at this time department of the treasury - internal_revenue_service form 886-a page of form 886-a name of taxpayer explanation of items schedule or exhibit no year ended the taxpayer provided the following in response to the information about its fundraising program requested at part il question of form in a non-commercial manner a ‘the organization raises funds by doing work for the state where local residents can submit information which will license office is located in the city of eventually be processed at the state capitol and provide them with a license under various state laws this arrangement is currently in effect the taxpayer provided the following in response to the information about assets used in performance of its exempt_function requested at part il question of form the organization has furniture and equipment which was purchased from the prior owners the office space is rented schedule further provides that the name of the predecessor organization was license center inc the sale between the taxpayer and the unrelated party per the schedule was at a negotiated arms length price the technical section of the application particularly the information provided to determine the taxpayer's private_foundation classification provides that the taxpayer applied as a publicly_supported_organization under sec_509 and described at sec_170 the ruling on the taxpayer's private_foundation classification was based on receipts received during the taxpayer's first months march through july anticipated revenue for the next three years estimated at dollar_figure admissions sales of merchandise or services or furnishing of facilities in any activity that is not an unrelated business within the meaning of sec_513 per line of part iv section a of form_1023 statement of revenue and expenses’ _ all from license and motor_vehicle registration fees as well as per year all from gross_receipts from of operation dollar_figure in a may letter to the determination specialist the taxpayer provided the following e e e the taxpayer does not hire handicapped persons the taxpayer operates a fast paced license fee office for the state all monies earned must be donated to charity per unwritten terms of agreement the taxpayer has with the state the taxpayer was incorporated on articles of incorporation provide that the taxpayer was organized for the following purposes under the laws of the state its article 5a - the corporation is organized and will be operated exclusively for charitable educational_purposes within the meaning of sec_501 of the internal_revenue_code_of_1986 as amended or the corresponding section of any future federal tax code the code’ department of the treasury - internal_revenue_service form 886-a page of form 886-a explanation of items name of taxpayer schedule or exhibit no year ended article 5b - without limiting the generality of the foregoing the corporation is organized and will be operated for the purpose of conducting and operating a license fee office performing licensing and fee operations under contract with the department of revenue of the state the taxpayer's by-laws were adopted september corporation shall be those non-profit purposes stated in the articles of incorporation as may be amended no part of the net_earnings or other assets of the corporation shall inure to the benefit of or be distributed to or among or revert to any director officer contributor or other private individual having directly or indirectly any personal or private interest in the activities of the corporation except that the corporation may pay reasonable_compensation for services of the non-profit purposes stated in the articles of incorporation article holds that the purposes of the article iv paragraph a provides in part that the affairs of the corporation shall be managed supervised and controlled by a self-perpetuating board_of directors consisting of not less than three nor more than twenty-one persons as decided from time to time by the board_of directors nominated by the president of the corporation and elected by a majority of the board_of directors of the the based on the above the taxpayer was issued a favorable ruling per letter dated june june entry on the determination specialists case chronology record form provides the favorable ruling was issued because the taxpayer was determined to have been formed to process state license applications for local residents this activity falls under lessening the burdens of government any profits are distributed to charity the determination_letter advises the taxpayer that in the letter we are not determining whether any of its present or proposed activities are unrelated_trade_or_business activities as defined in sec_513 of the code additionally the letter provides that the determination is based on evidence that the taxpayer's funds are dedicated to the purposes listed in sec_501 of the code to assure its continued exemption the taxpayer was advised to keep records to show that funds are spent only for those purposes ‘if the taxpayer provides funds to other organizations its records should show whether they are exempt under sec_501 in cases where the recipient organization is not exempt under sec_501 the taxpayer must have evidence that the funds will remain dedicated to the required purposes and that the recipient will use the funds for those purposes the letter further advises the taxpayer that if it distributes funds to individuals it should keep case histories showing the recipients’ names addresses purposes of awards manner of selection and relationship if any to members officers trustees or donors of funds to it so that it can substantiate upon request by the internal_revenue_service any and all distributions it made to individuals cited revrul_56_304 c b page the taxpayer received a private_foundation classification as an organization described at sec_509 of the code on its advanced ruling june the private_foundation department of the treasury - internal_revenue_service form 886-a page of form 886-a explanation of items name of taxpayer schedule or exhibit no year ended follow-up letter issued february described at sec_509 of the code provided the taxpayer continued to qualify as a public charity the opening conference of the examination of the taxpayer's form_990 for the period ending hereinafter referred to as the exam year’ was conducted on august with president of the taxpayer's board_of directors and manager of the taxpayer has been board president since date he explained that the progression to president begins with being on the board_of directors of the as amember of the board_of directors of the president of that board being president of the board_of the board_of directors of the taxpayer once assigned to the taxpayer's board progression to president of that board is automatic secretary of the taxpayer then treasurer vice-president and finally president went from board member and past president of the to hereinafter referred to as the ultimately became automatically placed him on the the taxpayer provided during the opening conference that the organization has two activities operating a contributing the profits from the operation of the fee office to c organizations driver's license and motor_vehicle fee office driver's license and motor_vehicle the taxpayer’s board_of directors is scheduled to meet once per month however sometimes there are no meetings because there is no business to be discussed board meetings last - minutes each the hours per month of the officers and directors listed on the form_990 are inclusive of the time spent at board meetings other time is time directors and officers meet with the manager of the taxpayer on general fee office business aside from the business conducted at the board meetings total time spent by officers and directors for the exam year in accordance with the above i sec_66 hours per month or hours the inspection of the prior year form 990s the form_990 for the subsequent period officers and directors for all four years including the exam year is average hours per year devoted to this activity provide that the average hours of as well as board meetings are for the purpose of voting on whether or not to disburse funds as contributions to organizations recommended by the over written requests for funding from not for profit organizations the requests and confirms that they meet the criteria for recommendation to the taxpayer's board_of directors all screenings of requests for contributions are conducted by the board meets once per month to go board by the time the reviews the funds the department of the treasury - internal_revenue_service form 886-a page of form 886-a explanation of items name of taxpayer schedule or exhibit no year ended requests get to the taxpayer's board_of directors it only has to confirm that the entity requesting the board contribution is a 501_c_3_organization and vote on whether or not to contribute the may override a rejection by the taxpayer’s board however that does not often occur as it would defeat the purpose of having two separate boards according to the taxpayer on occasion the taxpayer's board has had to do a little research on the requesting charity the taxpayer received a referral from the was to maintain the vietnam veteran’s wall after researching how the funds were to be used the taxpayer discovered that only of the contribution would actually go to maintaining the wall while the remaining would go for an ad campaign of the charity the taxpayer rejected the referral for example for contributions to an organization whose purpose the taxpayer has provided that because its board only meets for a short time each month when there is business to conduct the taxpayer's time is primarily spent operating the fee office the taxpayer applied for exemption as an organization whose purpose is to operate a license fee office in order to raise money to be contributed to charitable organizations upon the recommendation of the its activities remain consistent with that purpose the taxpayer confirmed that the license fee office was purchased from a for profit’ entity when inquiries were made regarding what if any changes were made in the operations that differ from those of the for profit's operations the taxpayer provided that the only difference is that the profits of the taxpayer are disbursed to charitable entities rather than a private individual otherwise the operation is the same as that of a for-profit or state operated fee office branch office’ the state regulates the amount fee that can be charged for the taxpayer’s goods and services effective july increased its fees and are now charging the same fee as privately owned fee offices privately owned fee offices used to charge a slightly higher fee than state run offices for example the charge for a one year license plate would be the cost of the license plate plus applicable taxes and a dollar_figure additional_charge by the privately owned fee office the dollar_figure charge is the state’s payment to the taxpayer and other fee offices for collecting revenues for the state the july change did not affect privately owned fee offices except to raise their fees from those charged prior to july the state provided more than last year roughly dollar_figure company has completed the annual report through september - review of the taxpayer's board_of directors and executive committee meeting minutes for the period covering august e october made about dollar_figure charity contributions more than we made this indicates that we need to make some adjustments as to the spending of the discussion since for the last two years we have netted over dollar_figure budget that amount to be spent at the end of that time period further adjustments can be made to make up the difference motion to budget spending for any fiscal_year at dollar_figure be made at the end of this period or we will not have any income to distribute in the future it also shows that we spend dollar_figure it is suggested that the board it shows the bottom line we adjustments can in _ department of the treasury - internal_revenue_service form 886-a page of form 886-a explanation of items name of taxpayer schedule or exhibit no year ended e e e e e - arequest has been made for dollar_figure name to a children’s organization in tribute to in a motion was made to donate dollar_figure the man who gave us the license office november donated in the name of mel carnahan dollar_figure will be donated in the name of mayor jim eagan and dollar_figure to be donated by flo-ro management january approved the donations by the customers at the license office for the great success with some lions being donated to the office for its contribution motion to write a letter to be posted thanking customers february a request for a donation has been received for dollar_figure committee for the fine arts has requested a contribution for the hospital they wrote a letter thanking for support dog training of which shall be -the dollar_figure were a festival in the amount of dollar_figure - a request for a contribution for computer equipment for their school has been - there has been a request for donations with the possibility of matching funds for march received they have asked for a donation of about dollar_figure best bang for the buck april father august organization that trains assistant dogs we have supported them in the past and they do good work september previously occupied by the sheltered_workshop they have requested dollar_figure march to finalize their purchase of the building - a donation request for dollar_figure was received from has requested dollar_figure which is an would get dollar_figure would get dollar_figure and father now and dollar_figure in - has volunteered fo find the the taxpayer's records contained a copy of an agency contract printed on the revenue letterhead entered into by and between revenue the contract was received march the department of revenue and provides department of and the department of by field services review of the contract between the appointment under the contract is effective march fee agent taxpayer will act on behalf of the director of revenue for o o o o sale of motor_vehicle trailer drivers licenses and decals and sale of non-driver identification cards collection of motor_vehicle trailer outboard motor watercraft motorized amphibious vehicle and all-terrain vehicle title and license fees collection of state sales and use_tax collection of city and or county sales_tax fee agent responsible for providing o o office space equipment fixtures and hours of operation subject_to the approval and continuing supervision of director of revenue adequate parking facilities for customers department of the treasury - internal_revenue_service form 886-a page of form 886-a explanation of items schedule or exhibit no name of taxpayer year ended o o o adequate staff adequate security for all license plates permits and documents consigned to the taxpayer a daily deposit i to state treasurer of each day's collection of fees and taxes no later than the close of second banking day following receipt with deposit slips forwarded to dept of revenue no later than end of next business_day after deposit and ii to credit of dept of revenue of each day's collection of city and county sales_taxes no later than close of second banking day following receipt with deposits slips forwarded to dept of revenue no later than end of next business_day after deposit daily business register and summary and daily accounting of inventory expended with all substantiating documents proof of posting of surety bond daily maintained perpetual inventory record of inventory expended and on hand personal attention to supervision of employees maintenance of notary public service not engage in lapping personal_use of monies collected by a fee agent covering one day's obligation with receipts from a later day compliance with all provisions of americans with disabilities act o o fee agent is solely responsible for any uncollectible checks tendered in payment for services merchandise and taxes fee agent shall allow the director of revenue to review audit inspect and make copies of books records files and inventory on hand at any time fee agent subject_to temporary or permanent closing if fails to submit deposits payments or documentation required by contract or otherwise violates term of contract or procedures prescribed by director of revenue or laws of any collection costs incurred by director of revenue including legal fees and court costs to collect unpaid charges to fee agent shall be reimbursed by fee agent to director of revenue fee agent and fee office manager are expected to become familiar with and abide by the policies and procedures of the department of revenue director of revenue shall set a due_date on all billings including audit reports inventory charge reports long short reports and end of month statements director of revenue agrees to furnish at least one hand validator and all necessary official forms license plates tabs permits decals vision test equipment and photographic equipment signs replacing sign to identify fee agency must meet dept of revenue specifications director of revenue may require attendance of fee agent or fee office manager at formal training sessions outside of normal fee agency location fee agent is entitled to collect from the party requiring services a set fee per transaction as compensation in full for all services rendered as payment for performances of duties director of revenue may perform or cause to be performed each year complete check of fee agent's federal and state tax_return filing history ' department of the treasury - internal_revenue_service form 886-a page of form 886-a name of taxpayer explanation of items schedule or exhibit no year ended fee agent whether or not incorporated and whether or not operated for profit is personally responsible and liable for the performance of the terms and conditions required of a fee agent by this contract or by statute fee agent shall not engage a lobbyist who is not a fee agent to pursue legislative action relative to fee agents laws administered by fee agents or the laws governing fee agents unless all representations positions testimony and any other action by the lobbyists are approved in advance by the director of revenue and are terminable at any time by the director of revenue fee agent may advertise only through printed media such as newspapers fliers and bulletin postings fee agent serves solely at the pleasure of the director of revenue and may be dismissed at any time for any reason title chapter csr of the code of state regulations department of revenue’ the purpose of which is to provide a description of the organization and the general courses and methods of operation of the department of revenue provides the department of revenue is in charge of a director of revenue appointed by the governor by and with the advice and consent of the senate the department has divisions as provided by law the department collects all taxes and fees payable to the state as provided by law income_tax sales and use_tax cigarette_tax motor fuel tax inheritance_tax franchise tax and fees for certificates of title and registration of motor vehicles and for drivers’ licenses the department also administers the safety responsibility statutes those taxes and fees include but are not limited to organization of the chapter sec_136 of the of the director of revenue revised statutes sec_136 outlines the duties organize the division of taxation and collection in such manner as he may deem necessary for its most efficient operation make provisions for the collection of the state_income_tax estate_tax motor_vehicle drivers’ license tax motor_vehicle registration fees motor_vehicle fuel tax sales and use_tax and all other taxes arrange administer and organize the division of taxation and collection so that employees may be interchangeable in work assignment to the end that they may be shifted within the division of taxation and collection to meet seasonal and temporary demands and that the number of such employees shall be kept to the minimum consistent with efficient operation and centralize all record keeping filing payroll and other services required by the division of taxation and collection the department of revenue web page department of revenue department was created by the constitution to serve as the central collection agency for all state revenues the primary duties of the department are to collect taxes title and register motor vehicles and license drivers department of the treasury - internal_revenue_service form 886-a page of form 886-a explanation of items schedule or exhibit no name of taxpayer year ended the department consists of three divisions among them the division of motor_vehicle and drivers licensing the division of motor_vehicle and drivers licensing is responsible for licensing drivers and for the administration of missouri's laws that relate to titling and registration of motor vehicles trailers all- terrain vehicles manufactured homes and marine craft the division of motor_vehicle and drivers licensing consists of three bureaus among them the customer assistance bureau the customer assistance bureau is responsible for managing the operations of the department of revenue' sec_11 branch offices and administers contracts with agent offices that provide driver licensing and motor_vehicle services to citizens throughout the state senate bill number of the general assembly revised statutes offices accordingly it was enacted by the general assembly of the state is an act to repeal sec_136 of the _and to enact in lieu thereof one new section relating to motor_vehicle fee as follows section a sec_136 as sec_136 to read in part as follows is repealed and one new section enacted in lieu thereof to be known any person who is selected or appointed by the state director of revenue to act as an agent of the department of revenue fee agent whose duties shall be the sale of motor_vehicle licenses and the and who collection of motor_vehicle sales and use taxes under the provisions of sec_144 receives no salary from the department of revenue shall be authorized to collect from the party requiring such services additional fees as compensation in full and for all services rendered on the following basis - and five dollars beginning - and four dollars beginning july for those licenses biennially renewed pursuant to sec_301 for each motor_vehicle or trailer license sold renewed or transferred- for each motor_vehicle or trailer license sold renewed or transferred-two dollars and fifty cents beginning january august beginning july three dollars and fifty cents and seven dollars for those licenses sold or biennially renewed pursuant to sec_301 for each application or transfer of title-two dollars and fifty cents beginning january for each chauffeur’s operator's or driver's license-two dollars and fifty cents beginning january for six- year licenses issued or renewed for each notice of lien processed-two dollars and fifty cents beginning august - and four dollars beginning july - and five dollars beginning july form 886-a department of the treasury - internal_revenue_service page of form 886-a explanation of items name of taxpayer schedule or exhibit no year ended motor_vehicle driver licensing bureau provided the difference between branch offices and agent offices is that branch offices are state run the state hires the employees and incurs the other expenses associated with the operation of the branch offices agent offices are offices run by entities with which the state has contracted the entity is responsible for hiring its own employees as well as the further provided that in order that expenses associated with the operation of the agent office an individual or non-profit organization may receive license to operate a license fee office in _ they must express an interest and complete a formal application he pointed out that the applicants are usually somehow affiliated with the state government ie former employees and aides of the governor or state executives including the director of revenue after a study is conducted on the feasibility and need of a fee office in the applicant's target area a political process ensues as the authority to operate a license fee office is appointed by the governor's office awarded to charitable organizations it is not uncommon that fee agent contracts be provided that as the governor of missouri changes so then do the operators of the fee offices that is to say that a governor may revoke a license previously given as there is a gubernatorial election in depending on whether or not the elected governor is a democrat or republican and who that democratic or republican governor is current fee office operators realize their license to operate may be in jeopardy provided that approximately of the license fee offices are licensed to individuals and to non-profit organizations department of the treasury - internal_revenue_service form 886-a page of form 886-a name of taxpayer explanation of items year ended schedule or exhibit no law - does the activity of operating a license fee office relieve the burdens of government sec_501 of the code provides for the exemption from federal_income_tax of organizations which are both organized and operated exclusively for charitable purposes and no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual sec_1 c - d of the income_tax regulations provides that the term charitable as used in sec_501 of the code is used in its generally accepted legal sense and is not to be construed as limited by the separate enumerations in sec_501 the term charitable includes other exempt purposes which may fall within the broad outlines of charity as developed by judicial decisions the term charitable includes lessening the burdens of government revrul_85_1 1985_1_cb_177 sets out a two-part test for determining whether an organization’s activities are lessening the burdens of government first it is necessary to determine whether the governmental_unit considers the organization's activities to be its burden the second part of the test is whether these activities actually lessen the burdens of the government an activity is a burden of government if there is an objective manifestation by the governmental_unit that it considers the activities of the organization to be its burden the interrelationship between the governmental_unit and the organization may provide evidence that the governmental_unit considers the activity to be its burden whether the organization is actually lessening the burdens of government is determined by considering all relevant facts and circumstances revrul_85_2 1985_1_cb_178 holds that an organization that provides legal assistance to guardians ad litem who represent abused and neglected children before a juvenile court that requires their appointment lessens the burdens of government and therefore qualifies for exemption under sec_501 of the code the revenue_ruling states that the determination of whether an organization's activities actually lessen the burdens of government should be based on all the relevant facts and circumstances in indiana crop improvement association inc v commissioner 76_tc_392 the organization was the official seed certifying agency for the state of indiana and conducted a seed certification program pursuant to the delegation of authority by the state legislature the tax_court found that as the official seed certifying agency for the state the organization directly assisted the united_states department of agriculture in enforcing the standards and procedures established under federal statute thus the tax_court found that the organization lessened the burden of the government department of the treasury - internal_revenue_service form 886-a page of form 886-a name of taxpayer explanation of items schedule or exhibit no year ended law - does the activity of operating a license fee office qualify the organization as meeting the criteria of an organization described at sec_501 of the code sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish such purposes an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the income_tax regulations provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 in determining the existence or nonexistence of such primary purpose all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities which are in furtherance of one or more exempt purposes sec_512 provides the term unrelated_business_taxable_income is defined as the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by the organization less certain deductions sec_513 of the internal_revenue_code provides that the term unrelated_trade_or_business means any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_513 of the internal_revenue_code defines the term trade_or_business as any activity carried on for the production_of_income from the sales of goods or the performance of service sec_1_513-1 of the income_tax regulations provides that business activities will be deemed regularly carried on if they manifest a frequency and continuity and are pursued in a manner generally similar to comparable commercial activities of nonexempt organizations sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income and is substantially related for the purpose of sec_513 of the code only if the causal relationship is a substantial one for the conduct_of_a_trade_or_business to be substantially related to the purposes for which exemption was granted the production or distribution of the goods or the performance of the services from which the gross department of the treasury - internal_revenue_service form 886-a page of form 886-a name of taxpayer explanation of items schedule or exhibit no year ended income is derived must contribute importantly to the accomplishment of the exempt purposes of the organization revrul_76_94 1976_1_cb_171 holds that an exempt organization’s operation of a retail grocery store as part of its therapeutic program for emotionally disturbed adolescents almost fully staffed by the adolescents and on a scale that is no larger than reasonably necessary for the performance of the organization’s exempt functions is not an unrelated_trade_or_business within the meaning of sec_513 of the code department of the treasury - internal_revenue_service form 886-a page of form 886-a name of taxpayer explanation of items year ended schedule or exhibit no rationale department of revenue the department is in charge of a director of revenue per revrul_85_1 the first test in the determination of whether an activity lessens the burdens of government is whether the governmental_unit considers the organization’s activities to be the government's burden the appointed by the governor by and with the advice and consent of the senate the department is responsible for the collection of all taxes and fees payable to the state as provided by law including but not limited to the collection of fees for certificates of title and registration of motor vehicles for drivers’ licenses the actual burden of this unit of government is the collection_of_taxes and fees payable to the state including the collection of fees for certificates of title and registration of motor vehicles for drivers’ licenses assuming therefore for the purposes of this report that the collection of the fees for certificates of title and registration of motor vehicles for drivers’ licenses constitutes a burden of government the fact that the activities are the burden of government alone does not resolve the issue the second test of revrul_85_1 requires that the organization conducting the activity demonstrates that its activities actually lessen the burdens of government the facts provide that the department of revenue is in charge of a director of revenue whose duties include making provisions for the collection of the state_income_tax estate_tax motor_vehicle drivers’ license tax motor_vehicle registration fees motor_vehicle fuel tax sales and use_tax and all other taxes in carrying out such duties the director of revenue may select or appoint an agent to sell motor_vehicle licenses collect motor_vehicle sales use taxes accept applications for transfer of title of motor vehicles process notices of lien and issue chauffeur’s operator's and driver's licenses the fee agent enters into an agency contract with the department of revenue serves solely at the pleasure of the director of revenue and may be dismissed at any time for any reason in this case the government has merely contracted with the taxpayer to perform clerical duties associated with its burden the facts provide that the government has contracted throughout the state with various individuals and for profit corporations to perform these tasks as such the relationship between the taxpayer and the government is more in the nature of a commercial contract for services as opposed to the lessening of a governmental burden in contrast to the taxpayer the organizations in revenue rulings and were self-supporting the taxpayer is in effect compensated by the state government for services it performs for each transaction for which a fee is charged the taxpayer is allowed to retain a portion of the fee received the remainder of the licensing fee is then turned over the department of revenue in revrul_85_2 the only support received by the organization from the governmental entity was in the form of grants to the organization for its general support and not in the form of fees for services the fact that the taxpayer is paid_by the government for the services it performs augments the argument that the taxpayer is merely performing under a contract for services and is not engaged in activities that actually lessen the burdens of government department of the treasury - internal_revenue_service form 886-a page of form 886-a name of taxpayer explanation of items schedule or exhibit no year ended in examining the statutes it is noted that any individual or corporation may be appointed by the director of revenue as such the statute when viewed as a whole indicates that the legislative body intended that the activities be performed by the private sector and not by a limited class of nonprofit_organizations this is evidenced by the fact that collection_of_taxes and fees associated with the operation of motor vehicles one of the duties of the director of revenue is conducted by various individuals and for-profit corporations throughout the state director of revenue whether or not the individual or corporation is seeking profit the role of the fee agent is not considered to lessen a burden of government within the intendment of sec_1 c -1 d of the regulations since the statute authorizes any individual or corporation to act as an agent of the a further distinction between the taxpayer and the the taxpayer is also distinguishable from the organization in indiana crop improvement association inc in two material respects first whereas the organization in indiana crop improvement association was self- supporting and thus lessened the burden of government the taxpayer is compensated for its services by the state government as evidenced by the contract outlined in the facts of this report since the governmental entity is paying for the services it receives from the taxpayer the taxpayer is no different than any other organization providing services for hire and more specifically is no different than any of the for profit fee agents located throughout the state organization in indiana crop improvement association inc lies in the fact that whereas the seed certifying organization in the tax_court case was the sole entity performing the role delegated to it by the state authority the taxpayer is not the only entity within the state performing the role of fee agent all the facts indicate that the role of motor vehicles division of the department of revenue is intended to be performed in fact whereas the organization in indiana crop improvement association on anormal commercial basis inc was officially designated by the state to perform its operation the taxpayer was not delegated the role of fee agent by the state rather the related assume the role of fee agent there is a material difference between a specific delegation of authority to a singly entity by a state which was the case in indiana crop improvement association inc and the mere allowance by the state of any individual or corporation to perform for a fee a function which may be a burden of the state government applied for permission for the taxpayer to therefore even though the taxpayer’s activities may be a burden of government the taxpayer cannot be said to be actually lessening such burden within the meaning of sec_1_501_c_3_-1 of the regulations and the cited revenue rulings and the court cases listed above the taxpayer is engaged in the registration of motor vehicles and their operations for the state before an activity may be considered an unrelated business activity the following three conditions must be satisfied the activity must constitute a trade_or_business the trade_or_business must be regularly carried on and the trade_or_business must not be substantially related to the organization's exempt_purpose the taxpayer's operations are clearly a trade_or_business within the meaning of sec_513 of the code in that the activity is carried on for the production_of_income from the performance of services in fact a large number of fee agents in the state are taxpaying individuals and corporations the taxpayer department of the treasury - internal_revenue_service form 886-a page of form 886-a explanation of items name of taxpayer schedule or exhibit no year ended stated in its application that the operation of the fee office is a quasi-governmental function and does not operate in a competitive environment the facts provide that the permission to operate an office to collect the aforementioned fees may be appointed to individuals and corporations operating for or not for profit accordingly the activities of the taxpayer are no different from the activities of other taxable individuals and corporations who operate such fee offices concerning the second part of the test whether the activity is regularly carried on by m there can be no doubt that the activity is regularly carried on the fee office is open and operational on a daily basis for the production_of_income finally for an activity to produce unrelated_business_income the trade_or_business must not be substantially related to the organization's exempt_purpose the taxpayer's articles of incorporation provide that it is organized and will be operated exclusively for charitable educational_purposes and for the purpose of conducting and operating a license fee office performing licensing and fee operations under contract with the department of revenue and the state as previously discussed the operation of the fee office does not meet the provisions for lessening the burden of government and therefore does not qualify as a charitable activity the inclusion of the statement in the articles of incorporation causes the taxpayer to fail the organizational requirement for organizations exempt under sec_501 of the code however realizing that the articles of incorporation may be amended to remove the non-exempt activity the operations of the taxpayer will be considered for the purpose of this discussion the analysis of the operations of the taxpayer provides that it operates a license fee office for a profit the profits are then apportioned to charities qualifying for exemption under sec_501 of the internal_revenue_code sec_513 provides that the term unrelated_trade_or_business means any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose of function constituting the basis for its exemption under sec_501 of the code removing the need for the income and the fact that profits derived are dedicated to charitable organizations the trade_or_business which again has been previously shown not to have a charitable purpose is all that remains as the trade_or_business is not related to an exempt_purpose the income that is produced is as well unrelated to any exempt_purpose in sum the taxpayer in its application confirmed the fee paid to it to process license applications in the form of clerical support to the state the taxpayer provides the process is non-commercial and the taxpayer does not operate in a competitive environment the statutes directly conflict with the taxpayer's application the for profit and offering all of its agents the same fee for services rendered under said contracts the taxpayer enters into a competitive environment its competition those organizations operating for a profit and paying department of revenue by awarding contracts to entities operating for and not form 886-a department of the treasury - internal_revenue_service page of form 886-a explanation of items name of taxpayer schedule or exhibit no year ended taxes to state and federal governments on those profits that exceed qualifying operational costs the taxpayer is otherwise not self supporting finally the regulations provide that a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income revrul_76_94 illustrates the fact that the taxpayer apportions its profits to charities is inconsequential as the facts establish it does not cater to a charitable_class of people otherwise conclusion as the taxpayer's principal activity of operating a fee office for profit has been found not to be an activity qualifying the taxpayer for exemption under sec_501 of the internal_revenue_code it is recommended that the taxpayer's exempt status be revoked department of the treasury - internal_revenue_service form 886-a page of
